UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2265


EMORY ALVIN MICHAU, JR.,

                Plaintiff - Appellant,

          v.

JOAN W. WARDEN, Paralegal, Ninth Circuit Solicitor's Office,
State of South Carolina, individually and officially; R.
WESTMORELAND CLARKSON, Asst Attorney General, Office of the
Attorney General, State of South Carolina, individually and
officially; DEBORAH RJ SHUPE, Asst Attorney General, Office
of   the   Attorney    General,   State   of   South   Carolina,
individually and officially; JOHN W. MCINTOSH, Asst Attorney
General, Office of the Attorney General, State of South
Carolina, individually and officially; J. AL CANNON,
Charleston    County   Sherriff's   Office,   State   of   South
Carolina, individually and officially; PAMELA M. CRAWFORD,
MD, Department of Mental Health, State of South Carolina,
individually and officially; DANIEL T. STACEY, Attorney,
Office of Appellate Defense, State of South Carolina,
individually and officially; CLARON A. ROBERTSON, III,
Attorney;    JOHN    DOES,   South   Carolina    Department   of
Corrections    individually    and   officially;    JANE   DOES,
individually and officially,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:11-cv-00286-RMG)


Submitted:   May 24, 2012                    Decided:   May 30, 2012
Before MOTZ and   DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emory Alvin Michau, Jr., Appellant Pro Se.     Christopher Thomas
Dorsel, SENN LEGAL, LLC, Charleston, South Carolina; Robin
Lilley Jackson, Sandra Jane Senn, SENN, MCDONALD & LEINBACK,
LLC, Charleston, South Carolina; Daniel L. Prenner, PRENNER
MARVEL, PA, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Emory Alvin Michau, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Michau v. Warden, No. 2:11-cv-00286-RMG (D.S.C. Oct. 17,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     3